Case 1:13-cv-07015-ARR-PK Document 121 Filed 01/07/20 Page 1 of 4 PageID #: 1419




                                                                                              Bl'ian Zapert
 .IAMES E, JOHNSON                      THe Ctrv oF NEW Yonr                                Senior Counsel
 Corporation Counsel
                                    LAW DEPARTMENT                                    phone: (212) 356-2354
                                                                                       bzapert@law.nyc.gov
                                           1OO   CHURCH STREET
                                          NEWYORK,N.Y.    IOOOT



                                                                  January 7,2020

 VIA ECF
 Honorable Allyne R. Ross
 United States District Judge
 United States District Court
 Eastern District of New York
 225 CadmanPlazaBast
 Brooklyn, New York II20I

                   Re:   Czeslaw Zalewski v. City of New York" et al.
                         13 CV 7015 (ARR) (PK)

 Your Honor:

          I am an Assistant Corporation    Counsel in the Office of James E. Johnson,
 Corporation Counsel of the City of New York, and the attorney assigned to represent Defendants
 Police Officer Peter John Santiago, Sergeant Terence O'Donohoe, and Captain Komar in the
 above-referenced matter.

         We write to the court seeking an additional jury instruction, specifically an adverse
 inference instruction based on plaintiff s failure to preserve and produce the photographs that his
 mother took that purportedly showed the visible physical injuries. Plaintiff testified that his
 mother took photographs of his alleged injuries the day that he was released from police custody'
 Plaintiff testified that the photographs existed and testified three times: "Maybe I'll bring them
 tomorrow." Plaintifls mother later testified that she had deleted the photographs, but could not
 say when that happened.

          The seminal case on spoliation of evidence is Zubulake v UBS Warburg LLC,220 F.R.D.
  272,216 (S.D.N.Y .2003) which states three prongs that must be satisfied in order for a party to
  be sanctioned for spoliation of evidence: 1) The party must knew or should have known it had a
  duty to preserve the evidence in question 2) The party must have had a culpable state of mind in
  deleting or losing the evidence 3) The lost or deleted evidence is relevant and that it's production
  would help Defendant's case.

           The obligation to preserue evidence arises when the pafty has notice that the evidence is
  relevant to litigation or when a party should have known that the evidence nlay be relevant to
  future litigation Zubulake v UBS Warburg LLC, 220 F.R.D.272,216 (S.D.N.Y. 2003). Plaintiff
  should have reasonably anticipated litigation from the date he was detained by the police,
Case 1:13-cv-07015-ARR-PK Document 121 Filed 01/07/20 Page 2 of 4 PageID #: 1420




 September 10,2012. The evidence in this case established that plaintiff told staff at Woodhull
 Hospital on September 11, 2012 that he intended to file a lawsuit against the police for violating
 his civil rights. The alleged photographs were supposedly taken not long after plaintiff was
 released from police custody. Plaintiff undoubtedly knew that these alleged photographs would
 be relevant to future litigation and had a duty to preserve them at the time they were taken.

          It is unclear when the plaintiff s alleged photographs were allegedly deleted. However,
 plaintiff repeatedly testified regarding the alleged photographs on January 6,2020, "Maybe I will
 bring them tomorow." This testimony indicates that insofar as he was aware, the photographs
 still existed at that time. Plaintiff had a duty to produce or at least preserue these photographs and
 plaintiff has breached that duty.

         The second prong from Zubulake concerns the state of mind of the party who destroyed
 or lost the evidence in question. The party alleged to have lost or destroyed evidence need not
 have done so intentionally. The "culpable state of mind" factor is satisfied by a showing that the
 evidence was destroyed "knowingly, even if without intent to [breach a duty to preserve it],
 or negligenf/y. " Byrnie v. Town of Cromwell ,243 F.3d 93, I09 (2d Cir. 2001) Here, taking the
 testimony in the light most favorable to the plaintiff, plaintiff s behavior was grossly negligent.
 Plaintiff s alleged loss of the evidence could also be described as reckless

         The third prong in seeking sanctions for spoliation, the party seeking sanctions must also
 establish that the destroyed evidence was "'relevant to the party's claim"' insomuch "that a
 reasonable trier of fact could find" that the evidence would have supported the claim. Residential
 Fundins Coro v.                  Fin. Com 306 F.3d 99 at 107. However, when evidence is
 intentionally or willfully destroyed or is destroyed in bad faith, then that fact alone satisfies the
 relevance requirement. Zubulake, 220 F.R.D. at 220. Conversely, when evidence is negligently
 destroyed, the party seeking the spoliations sanctions must prove its relevance. Id. Under these
 circumstances, "[c]ourts must take care not to 'holdf ] the prejudiced party to too strict a standard
 of proof regarding the likely contents of the destroyed [or unavailable] evidence,' because doing
 so 'would subvert the .,. purposes of the adverse inference, and would allow parties who have ...
 destroyed evidence to profit from that destruction." Residential Funding Corp., 306 F.3d at 109
 (quoting Kronisch v. United States, I 50 F.3d 112 at 127 Byrnie,243 F .3d at I 1 0). The relevancy
 of the destroyed evidence can be shown through extrinsic evidence that shows that the missing
 evidence likely would have been favorable to the moving party. See Treppe v, Biovail Corr:., 249
 F.R.D. |1,122 (S.D.N.Y. 2008).

         The evidence available in this case shows that the missing evidence would have been
 favorable to the defendants. Plaintiffs medical records from his multiple trips to the hospital
 repeatedly state that plaintiff had no visible injuries. It follows that any pictures that were taken
 of plaintiff would also show no injuries

        Finally, the Court should consider a mandatory adverse inference instruction to the jury
 regarding the destroyed and unavailable evidence. The basis ofan adverse inference charge is to
 serve two fundamental purposes, remediation and punishment. See Donato v. Fitzgibbons. 172
 F.R.D.75,81 (S.D.N.Y. 1997); (citing Shafferv. RWP Grp.. Inc.,169 F.R.D. 19,25 (E.D.N.Y'
 1996);             udson Trans              , 142 F.R.D . 68, 13 (S.D.N.Y. 1991)). When a party

                                                   a
                                                 -L-
Case 1:13-cv-07015-ARR-PK Document 121 Filed 01/07/20 Page 3 of 4 PageID #: 1421




 is seeking an adverse inference, as with any spoliation sanction, the party must establish the three
 factors set forth in Residential Fundins Corp. v. DeGeorge Fin. Corp. 306 F.3d at 107. Due to
 plaintiff s duty and failure to preserve, his willful intentions, and the degree of relevancy that the
 lost evidence possessed, this case satisfies all three elements. Therefore, the Court should, at a
 minimum, exercise its discretion permit an adverse instruction due to the spoliation of evidence.

         Before issuing an adverse inference instruction,              a court must make "factual
 determination(s) that would wanant giving" such an instruction, and the ultimate decision always
 "lie[s] within the discretion of the court." DeCastro v. Kavadia, 309 F.R.D . I6J, 182 (S.D.N.Y.
 2015); see also Fujitsu Ltd. v. Fed. Express Corp.,247 F.3d 423, 436 (2d Cir.2001) ("The
 determination of an appropriate sanction for spoliation, if any, is confined to the sound discretion
 of the trial judge."). Even a permissive adverse inference instruction is a severe remedy, as it
 informs the jury of a party's potential misconduct, which "may be difficult for the sanctioned
 party to overcome." DeCastro, 309 F.R.D. at 182.

        Here, at trial, it was demonstrated beyond dispute that plaintiff s mother had taken
 photographs of plaintiffs visible physical injuries on her camera, that she reviewed those
 photographs with plaintiff, and that she kept these photographs on her camera for a "long
 time." In the latter regard, plaintiff himself testified in 2013 and2015,long after this action was
 commenced, that these photographs were at his home, and indeed, attrial, he testified that he still
 had these photographs and was prepared to bring these photographs in the next day (Tuesday).
 Thus, there is clear evidence that supporting defendants' contention that photographs were
 relevant, existed during the pendency             of this action, and and that they           were
  destroyed. Accordingly, this court should exercise its discretion and give this permissive adverse
  inference instruction with regard to the missing photographs'

         Despite the fact that defendants believe that a mandatory adverse inference is warranted
  here, defendants hereby request that the jury be given a permissive adverse inference charge as
  follows (charge based on the one given by the District Court in Mali v. Fed. Ins. Co.,720 F.3d
  387, 391 (2d Cir. 2013)):

                    Spoliation of Evidence Charee/ Permissive Adverse Inference

         In this case, evidence has been received which the defendants contend shows that

  photographs exist or existed of the plaintiff s alleged visible physical injuries, but no such

  photographs have been produced.     Ifyou find that the defendants   have proven by a

  preponderance of the evidence, one, that the photographs exist or existed, two, that the

  photographs were in the exclusive possession of the plaintiff, and, three, that the non-production

  of the photographs has not been satisfactorily explained, then you may infer, though you are not

  required to do so, that if the photographs had been produced in cout't, they would have been


                                                  -3
Case 1:13-cv-07015-ARR-PK Document 121 Filed 01/07/20 Page 4 of 4 PageID #: 1422



 unfavorable to the plaintiff. You may give any such inference, whatever force or effect as you

 think is appropriate under all the facts and circumstances.

        Defendants thank the Court for its attention to this matter.



                                                                            submitted,




                                                                        Corporation Counsel
                                                                       Federal

  cc    Kathy Polias, Esq. (by Email)
        Attorneyfor Plaintiff




                                                -4-
